Case 4:19-cv-00490-SDJ-CAN Document 15 Filed 10/09/19 Page 1 of 1 PageID #: 90




                                                                                       0CT - 9 2019
                                                                                   Cte*.U.S.DistricfCourt
Re: United States District Court For Eastern District of Texas Sherman Division
                                                                                        exas Eastern

Civil Action NO. 4:19-CV-00490-ALM-Can



Paintiff: Chad Dannheim V. Defendant; Health Insurance Innovations Inc.




Please take this as a letter of motion to voluntarily dismiss this civil action.




Date: September 5, 2019




Chad Dannheim
